DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/13/2020 and 11/12/2021 were considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 3/25/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910227105.3 application as required by 37 CFR 1.55.
Claim Objections
Claim 14 is objected to because of the following informalities:  in line 3, the phrase “the optical axis” is recited.  Examiner suggests a correction of “[[the]]an optical axis” in order to address dependency considerations. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 is identical to claim 3.  Appropriate correction is required.
Product by Process
Claims 1 and 2 are a product-by-process claims (“during assembly”) and is therefore rejected since the product of claim (optical module) was rejected by Park et al. (US 2012/0154936) in view of Shibasaki (US 2018/0307003).  Only the finished (optical module) has been given patentable weight. The process limitations are not given any significant patentable weight as per MPEP 2113:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0154936) in view of Shibasaki (US 2018/0307003).
Regarding Claim 1, Park discloses an optical module (Fig. 5, lower structure 130, Paragraph 0053), comprising:
2a first bearer (Fig. 5, structure 131, Paragraph 0053) comprising a first bearing portion (Fig. 5, horizontal portion of structure 131, Paragraph 0053) and an inclined plane (Fig. 5,wedges 134, Paragraph 0057), 
4and the inclined plane is disposed on a peripheral edge of a first end 5surface of the first bearing portion (Fig. 5, wedges 134 located on the horizontal portion of structure 131, as shown, Paragraph 0057); and 
6a second bearer (Fig. 5, structure 110, Paragraph 0053) comprising a second bearing portion (Fig. 5, flange 114, Paragraph 0060) and a protruding portion (Fig. 6, ball bearing 136, Paragraph 0061), 7 
a second end surface of the second bearing portion 9faces the first end surface of the first bearing portion (Fig. 6, ball bearing 136, Paragraph 0061), and the 10protruding portion extends from the second end surface of the second 11bearing portion to the first bearing portion and is configured to contact 12the inclined plane (Fig. 6, ball bearing 136 is in contact with the wedge 134, Paragraph 0061);
13wherein when the protruding portion contacts the inclined plane (Fig. 6, ball bearing 136 is in contact with the wedge 134, Paragraph 0061), the inclined 14plane does not expose the protruding portion in a direction from the 15first bearing portion to the second bearing portion plane (Fig. 6, ball bearing 136 is in contact with the wedge 134, as shown, Paragraph 0061);
16wherein during assembly of the optical module (Fig. 6, ball bearing 136 is in contact with the wedge 134, Paragraph 0061), the protruding portion is 17placed against the inclined plane (Paragraph 0061), and the first bearer and the second 18bearer are moved with respect to each other on a vertical plane (Paragraph 0057).
Park does not specifically disclose
wherein 3the first bearing portion is configured to carry a first optical element, and wherein the second bearing portion is configured to carry a second 8optical element.
However Shibasaki, in the same field of endeavor, teaches 
wherein 3the first bearing portion (Fig. 2, moving barrel 13) is configured to carry a first optical element (Fig. 2, optical element 12) and wherein the second bearing portion (Fig. 2, helicoid 7, Paragraph 0018) is configured to carry a second 8optical element (Fig. 2, optical element 8) for the purpose of providing zoom and focusing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical module of Park with the wherein 3the first bearing portion is configured to carry a first optical element, and wherein the second bearing portion is configured to carry a second 8optical element of Shibasaki, for the purpose of providing zoom and focusing.
Regarding Claim 2, Park in view of Shibasaki discloses as is set forth above and Park further discloses wherein during assembly of the 2optical module, the protruding portion and the inclined plane are 3moved with respect to each other by rotating and moving the first 4bearer and the second bearer with respect to each other on the vertical 5plane (Paragraph 0057), so as to direct the first optical element and the second optical 6element at each other as well as adjust a distance between the first 7optical element and the second optical element for constituting an 8optical axis (Paragraphs 0061-0062); wherein the optical axis vertically passes through the vertical plane (Fig. 5, vertical optical axis as shown, Paragraph 0066).
Regarding Claims 3 and 15, Park in view of Shibasaki discloses as is set forth above and Park further discloses wherein after the distance between the first optical element and the second optical element is 3adjusted, no portion of the second bearer contacts the first bearer 4except the protruding portion (Paragraph 0061, ball bearings 136 are only in contact with surface of the wedge 134).
Regarding Claim 4, Park in view of Shibasaki discloses as is set forth above and Park further discloses wherein the inclined plane is 2sloped along the peripheral edge of the first end surface (Fig. 5, wedges 134 are along the peripheral part of 131), the first end 3surface of the first bearing portion has a first opening (Fig. 5, opening of 131),
and the peripheral edge of the first 5end surface surrounds the first opening (Fig. 5, wedges 134 are along the peripheral part of 131); 
6the second end surface of the second bearing portion has a second opening (Fig. 5, bottom portion of structure 110 has an opening, Paragraph 0053) the 7second opening exposes the second optical element (Fig. 4, lens 102 is attached to the opening of 110). and the 8protruding portion is disposed on any of areas of the second end 9surface except the second opening (Fig. 6, 136 is not disposed in the second opening).
Shibasaki further discloses the first opening 4exposes the first optical element (Fig. 2, optical element 12) for the purpose of providing zoom and focusing.
Regarding Claim 5, Park in view of Shibasaki discloses as is set forth above and Park further discloses wherein one of the first bearing 2portion and the second bearing portion has a third end surface (Fig. 5, top portion of structure 110 has an opening, Paragraph 0053) the 3third end surface is opposite to the first end surface or the second end 4surface and has a third opening (Fig. 5, top portion of structure 110 has an opening, Paragraph 0053) and the third opening exposes the first 5optical element or the second optical element (Fig. 4, lens 102 is attached to the opening of 110 and the top opening is exposed).
Allowable Subject Matter
Claims 6-9, 10-13, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of the claimed optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein one of the first optical 2element and the second optical element is a light source. the other one 3of the first optical element and the second optical element is a lens, the 4light source is configured to emit a light beam, and the lens is 5configured to allow the light beam to pass through.
Specifically, with respect to claims 10 and 16, none of the prior art either alone or in combination disclose or teach of the claimed optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein one of the first optical 2element and the second optical element is a light source, the other one 3of the first optical element and the second optical element is a lens, the 4light source is configured to emit a light beam, and the lens is 5configured to allow the light beam to pass through.
Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or teach of the claimed optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein when the protruding 2portion contacts the inclined plane, the first optical element and the 3second optical element constitutes an optical axis, after the optical axis 4is constituted, the first bearer and the second bearer are fixed to each 5other by putting glue between the first bearer and the second bearer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osanai (US 5,376,988), Nakamura et al. (US 2017/0299947), and Nakamura et al. (US 2017/0307841) are cited to show similar optical modules.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872